                                       EXHIBIT A




DOCS_LA:337299.3 75015/003
 Case 2-20-20230-PRW,        Doc 1330-1, Filed 04/28/21, Entered 04/28/21 15:26:41,
                             Description: Exhibit A, Page 1 of 4
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


 In re:                                                    Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                        Case No. 20-20230 (PRW)

                    Debtor.



                          ORDER GRANTING
           THIRD AND FINAL FEE APPLICATION OF PACHULSKI
 STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED
   AND REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
  OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR FOR
           THE PERIOD APRIL 9, 2020 THROUGH MARCH 19, 2021

                 This matter is before the Court on the Third and Final Fee Application of

Pachulski Stang Ziehl & Jones LLP for Compensation for Services Rendered and

Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured

Creditors of the Debtor for the Period April 9, 2020 through March 19, 2021 [Docket No. ___]

(the “Final Application Period” and the “Application”), filed by Pachulski Stang Ziehl & Jones

LLP (“PSZJ”), counsel to the Committee. In the Application, PSZJ requests (i) allowance on a

and interim and final basis compensation in the amount of $330,879.00 for reasonable and

necessary professional services rendered and reimbursement of actual and necessary costs and

expenses in the amount of $519.31 for the Stub Period of January 1, 2021 through March 19,

2021, (ii) allowance on a final basis compensation in the amount of $1,285,496.00 for reasonable

and necessary professional services rendered and reimbursement of actual and necessary costs

and expenses in the amount of $3,117.23 for the Final Application Period, and (iii) authorizing

the Debtor to pay the unpaid balance of such amounts to PSZJ.



DOCS_LA:337299.3 75015/003
 Case 2-20-20230-PRW,          Doc 1330-1, Filed 04/28/21, Entered 04/28/21 15:26:41,
                               Description: Exhibit A, Page 2 of 4
                 The Court, having considered the Application and notice of the Application

appearing adequate, and having convened a hearing on ________ ___, 2021 and being otherwise

duly advised in the premises, determines that the Application should be, and hereby is

GRANTED. Accordingly,

                 IT IS THEREFORE ORDERED as follows:

        1.       The Application is GRANTED as set forth herein.

        2.       PSZJ’s compensation for professional services rendered during the period January

1, 2021 through March 19, 2021 (the “Stub Period”) is allowed on an interim and final basis in

the amount of $330,879.00.

        3.       Reimbursement of PSZJ’s expenses incurred during the Stub Period is allowed on

an interim and final basis in the amount of $519.31.

        4.       PSZJ’s compensation for professional services rendered during the period April 9,

2020 through March 19, 2021 (the “Final Application Period”) is allowed on a final basis in the

amount of $1,285,496.00.

        5.       Reimbursement of PSZJ’s expenses incurred during the Final Application Period

is allowed on a final basis in the amount of $3,117.23.

        6.       The Debtor is directed to pay PSZJ the amount of $330,879.00 for professional

services rendered and $519.31 for reimbursement of expenses incurred during the Stub Period.

        7.       The allowance of compensation and reimbursement of expenses pursuant to this

Order is without prejudice to PSZJ’s right to seek additional compensation for services

performed and expenses incurred during the Stub Period, which were not processed at the time of

the Application.




DOCS_LA:337299.3 75015/003                     2
 Case 2-20-20230-PRW,          Doc 1330-1, Filed 04/28/21, Entered 04/28/21 15:26:41,
                               Description: Exhibit A, Page 3 of 4
        8.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.


                                                  ###




DOCS_LA:337299.3 75015/003                      3
 Case 2-20-20230-PRW,           Doc 1330-1, Filed 04/28/21, Entered 04/28/21 15:26:41,
                                Description: Exhibit A, Page 4 of 4
